 1

 2

 3

 4

 5

 6

 7

 8
                               UNITED STATES DISTRICT COURT
 9
                                        EASTERN DISTRICT OF CALIFORNIA
10

11       JABORIE BROWN,                                             Case No. 1:21-cv-00629-EPG-HC

12                        Petitioner,                               FINDINGS AND RECOMMENDATION TO
                                                                    DISMISS PETITION FOR WRIT OF
13               v.                                                 HABEAS CORPUS FOR LACK OF
                                                                    JURISDICTION
14       A. CIOLLI,
                                                                    ORDER DIRECTING CLERK OF COURT
15                        Respondent.                               TO ASSIGN DISTRICT JUDGE

16

17              Petitioner Jaborie Brown is a federal prisoner proceeding pro se with a petition for writ of

18 habeas corpus pursuant to 28 U.S.C. § 2241. In the instant petition, Petitioner challenges a

19 sentence imposed by the United States District Court for the Southern District of Florida. As this
20 Court does not have jurisdiction to entertain the instant petition pursuant to the savings clause of

21 28 U.S.C. § 2255(e), the undersigned recommends dismissal of the petition.

22                                                             I.

23                                                   BACKGROUND

24              Petitioner is currently incarcerated at the United States Penitentiary in Atwater,
                                1
25 California. (ECF No. 1 at 1). On April 15, 2021, Petitioner filed the instant federal petition for

26 writ of habeas corpus pursuant to 28 U.S.C. § 2241 challenging a sentence imposed by the
27 United States District Court for the Southern District of Florida in Case No. 03-cr-20678. (ECF

28   1
         Page numbers refer to the ECF page numbers stamped at the top of the page.


                                                               1
 1 No. 1). Petitioner argues that his sentence imposed by the United States District Court for the

 2 Southern District of Florida in Case No. 03-cr-20678 should be served concurrently with his

 3 prior sentence in Case No. 1:99-cr-00927-PSR-1. (ECF No. 1 at 6, 9–11). Petitioner requests that

 4 the Court order the Federal Bureau of Prisons (“BOP”) to run Petitioner’s sentence concurrently

 5 with his prior sentence. (Id. at 11).

 6                                                           II.

 7                                                    DISCUSSION

 8              Rule 4 of the Rules Governing Section 22542 Cases requires preliminary review of a

 9 habeas petition and allows a district court to dismiss a petition before the respondent is ordered

10 to file a response if it “plainly appears from the petition and any attached exhibits that the

11 petitioner is not entitled to relief in the district court.”

12              A federal court may not entertain an action over which it has no jurisdiction. Hernandez

13 v. Campbell, 204 F.3d 861, 865 (9th Cir. 2000) (per curiam). Thus, a district court must address

14 the threshold question whether a petition was properly brought under § 2241 or § 2255 in order

15 to determine whether the district court has jurisdiction. Id. A federal prisoner may challenge the

16 execution of his sentence by filing a petition for writ of habeas corpus under 28 U.S.C. § 2241.

17 Zavala v. Ives, 785 F.3d 367, 370 n.3 (9th Cir. 2015). A federal prisoner who wishes to challenge

18 the validity or constitutionality of his federal conviction or sentence must do so by moving the

19 court that imposed the sentence to vacate, set aside, or correct the sentence under 28 U.S.C.
20 § 2255. Alaimalo v. United States, 645 F.3d 1042, 1046 (9th Cir. 2011). “The general rule is that

21 a motion under 28 U.S.C. § 2255 is the exclusive means by which a federal prisoner may test the

22 legality of his detention, and that restrictions on the availability of a § 2255 motion cannot be

23 avoided through a petition under 28 U.S.C. § 2241.” Stephens v. Herrera, 464 F.3d 895, 897 (9th

24 Cir. 2006) (citations omitted).

25              Nevertheless, a “savings clause” or “escape hatch” exists in § 2255(e) by which a federal

26 prisoner may seek relief under § 2241 if he can demonstrate the remedy available under § 2255
27
     2
         The Rules Governing Section 2254 Cases may apply to § 2241 habeas petitions. See Rule 1(b), Rules Governing
28 Section 2254 Cases in the United States District Courts, 28 U.S.C.A. foll. § 2254.


                                                              2
 1 to be “inadequate or ineffective to test the validity of his detention.” Alaimalo, 645 F.3d at 1047

 2 (internal quotation marks omitted) (quoting 28 U.S.C. § 2255); Harrison v. Ollison, 519 F.3d

 3 952, 956 (9th Cir. 2008); Hernandez, 204 F.3d at 864–65. The Ninth Circuit has recognized that

 4 it is a very narrow exception. See Ivy v. Pontesso, 328 F.3d 1057, 1059 (9th Cir. 2003). The

 5 remedy under § 2255 usually will not be deemed inadequate or ineffective merely because a

 6 prior § 2255 motion was denied, or because a remedy under § 2255 is procedurally barred. Id.

 7 The burden is on the petitioner to show that the remedy is inadequate or ineffective. Redfield v.

 8 United States, 315 F.2d 76, 83 (9th Cir. 1963). A petitioner may proceed under § 2241 pursuant

 9 to the savings clause when the petitioner “(1) makes a claim of actual innocence, and (2) has not

10 had an ‘unobstructed procedural shot’ at presenting that claim.” Stephens, 464 F.3d at 898 (citing

11 Ivy, 328 F.3d at 1060).

12          Petitioner argues that his sentence imposed by the United States District Court for the

13 Southern District of Florida in Case No. 03-cr-20678 should be served concurrently with his

14 prior sentence in Case No. 1:99-cr-00927-PSR-1. Petitioner purports to contest how his sentence

15 is being carried out, calculated, or credited, and he argues that he was not given any credit for

16 time spent in official detention prior to the date his sentence commenced, in violation of 18

17 U.S.C. § 3585(b)(2). (ECF No. 1 at 1, 6, 9). However, in actuality the petition challenges the

18 validity of the consecutive sentence imposed by the United States District Court for the Southern

19 District of Florida in Case No. 03-cr-20678. (ECF No. 1 at 6, 10–11). The Court finds that
20 Petitioner cannot raise such a claim under § 2241 because he has failed to satisfy the

21 requirements to proceed pursuant to the savings clause. Petitioner does not make a claim of

22 actual innocence and does not demonstrate that he has not had an unobstructed procedural shot at

23 presenting that claim. As Petitioner challenges the validity of his sentence, he must do so by

24 moving the United States District Court for the Southern District of Florida to vacate, set aside,

25 or correct the sentence under 28 U.S.C. § 2255.

26 ///
27 ///

28 ///


                                                     3
 1                                                  III.

 2                                 RECOMMENDATION & ORDER

 3          Based on the foregoing, the undersigned HEREBY RECOMMENDS that the petition for

 4 writ of habeas corpus be DISMISSED for lack of jurisdiction.

 5          Further, the Clerk of Court is DIRECTED to randomly ASSIGN a District Court Judge to

 6 the present matter.

 7          This Findings and Recommendation is submitted to the assigned United States District

 8 Court Judge, pursuant to the provisions of 28 U.S.C. § 636 (b)(1)(B) and Rule 304 of the Local

 9 Rules of Practice for the United States District Court, Eastern District of California. Within

10 THIRTY (30) days after service of the Findings and Recommendation, Petitioner may file

11 written objections with the court and serve a copy on all parties. Such a document should be

12 captioned “Objections to Magistrate Judge’s Findings and Recommendation.” The assigned

13 United States District Court Judge will then review the Magistrate Judge’s ruling pursuant to 28

14 U.S.C. § 636(b)(1)(C). The parties are advised that failure to file objections within the specified

15 time may waive the right to appeal the District Court’s order. Wilkerson v. Wheeler, 772 F.3d

16 834, 839 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

17
     IT IS SO ORDERED.
18

19      Dated:    May 12, 2021                                /s/
                                                         UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24

25

26
27

28


                                                     4
